DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	During a telephone conversation with Charles Gray on 03/31/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method for detecting and prompting abnormal heart rate data, classified in A61B5/024.
II. Claims 6-10, drawn to a smart watch, classified in A61B5/681.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group II can used in a materially different process than that of Group I since Group II includes an acceleration collection processing module that is not disclosed as being used in Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The inventions have acquired a separate status in the art in view of their different classification. .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Priority
2.	Receipt is acknowledged of a certified copy of foreign application CN 201710207500.6, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is accompanied by a grantable petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority and the petition fee. This is not a proper priority claim since the present application was filed more than a year after the foreign application. 
Claim Objections
3.	Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, all mentions of “the collected data” should be amended to “the collected heart rate data” to keep the language consistent. 
Claim 1, line 11 “abnormal heart rate and providing” should be amended to “abnormal heart rate data and providing”
Claim 2 “the main processor the main processor” should be amended to “the main processor”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the flow of the method is unclear. The fourth step the Applicant discloses is to trigger a wakeup of the main processor if an abnormal heart rate is detected over a predetermined time period. However, the wherein statement says the main processor is woken up if the user is determined to not be in exercise after an abnormal heart rate is determined. It is 
	Further regarding Claim 1, Applicant claims determining the wearing condition of a watch but Applicant has not clearly incorporated or integrated the watch with any of the other claimed structure or functions. Is the main processor and auxiliary processor on the watch? Is the watch performing the analyzing or data collection? Is it integrated with some other device that has these functions?
	In regards to claims 1 and 5, it is unclear when the Applicant claims “determining wearing condition of a watch” who or what is making this determination and how. It is unclear where is this indication coming from. 
	In regards to claim 5, beginning with “determining that the obstruction is a wrist…” to the end of the claim, it is unclear what is providing these steps, a human or a processor. The metes and bounds of this claim are unclear since it is not mad known what is executing this step. 
	Claim 2-4 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng (CN 107126202 B).
	In regards to claim 1, Peng discloses A method for detecting and prompting abnormal heart rate data, the method comprising: collecting detected heart rate data; analyzing the collected heart rate data by an auxiliary processor; determining whether the collected data is in a threshold range; triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state when the auxiliary processor detects that the collected heart rate data is abnormal for over a predetermined time period; establishing communication with a mobile terminal via Bluetooth and transmitting abnormal heart rate and providing an alert prompt by the main processor; wherein after determining whether the collected data is in the threshold range, detecting the duration of the abnormal heart rate data; if the duration of the abnormal heart rate data exceeds a predetermined time period, determining wearing condition of a watch; if the watch is being worn by a user, determining whether the user is in exercise; if the user is not in exercise, interrupting the auxiliary processor in a low power state and triggering to wake up the main processor to establish connection with the mobile terminal via Bluetooth to transmit abnormal data and provide the alert prompt (Claim 1 of Peng)
	In regards to claim 2, Peng discloses the method of claim 1, wherein after the main processor switches from the dormancy state to the operation state, the main processor connects to a mobile phone terminal of the user via Bluetooth by the main processor, transmits the abnormal Claim 2 of Peng). 
	In regards to claim 3, Peng discloses the method of claim 2, wherein after the main processor transmitting the abnormal heart rate to the mobile phone terminal of the user, the main processor switching to the dormancy state (Claim 3 of Peng). 
	In regards to claim 4, Peng discloses the method of claim 1, wherein the main processor is in the dormancy state and the auxiliary processor is in a lower power state when the heart rate data is being collected (Claim 4 of Peng). 
	In regards to claim 5, Peng discloses the method of claim 1, wherein determining the wearing condition of the watch comprises turning on an infrared distance detection sensor to detect whether there is an obstruction; determining that the watch is not being worn when no obstruction is detected; obtaining collected heart rate data when obstruction is detected and comparing the collected heart rate data to a predetermined range of wrist heart rate data of normal people; determining that the obstruction is the wrist of the user and the watch is being worn by the user when the heart rate data is normal, otherwise the obstruction is other obstructions and the watch is not being worn by the user (Claim 5 of Peng). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Alternatively, Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160259905 A1) in view of Zhen (CN 205251535 U).
	In regards to claim 1, The Examiner is interpreting the claim with the best understanding of the claim language in view of the indefiniteness issues as disclosed above. 
Park discloses a method for detecting and prompting abnormal heart rate data (Par. 0164 discloses an electronic device that can detect HR and Par. 0348 discloses the device detects abnormal HR data), the method comprising: 
collecting detected heart rate data; analyzing the collected heart rate data by an auxiliary processor (Par. 0067 discloses a processor that can perform data processing); 
determining whether the collected data is in a threshold range (Par. 0235 discloses comparing ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); 
establishing communication with a mobile terminal via Bluetooth and transmitting abnormal heart rate and providing an alert prompt by the main processor (Par. 0266 discloses the device can establish a connection with an external device via Bluetooth and 00348 discloses an alert is sent when HR is abnormal);
wherein after determining whether the collected data is in the threshold range, detecting the duration of the abnormal heart rate data (Fig 26 shows how HR data is collected over time; i.e. the duration is collected);
if the duration of the abnormal heart rate data exceeds a predetermined time period, determining wearing condition of a watch (Par. 0079 discloses the wearing condition of the watch is determined using the processor);  
Par. 0331 discloses the electronic device can detect if the user is in exercise; also regarding the claim language here this is not required since this is an “if” statement.);
if the user is not in exercise, establishing connection with the mobile terminal via Bluetooth to transmit abnormal data and provide the alert prompt (Par. 0331-0333 discloses that the device can store data related to exercise for comparison to data, therefore the device would know that the user is in exercise or not. Par. 0348 which discloses the device will emit an alert to the external device when the HR is abnormal. Also regarding the claim language here this is not required since this is an “if” statement). 
However, Park does not disclose triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state or having the auxiliary processor in a low power state. 
In the same field of endeavor, Zhen does disclose triggering to wake up a main processor and the main processor switching from a dormancy state to an operation state when the auxiliary processor detects that the collected heart rate data is abnormal for over a predetermined time period (Par. 0015 discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal) for the purpose of saving power. Zhen also discloses having the auxiliary processor in a low power state (Par. 0023 discloses the device can enter a low power mode) for the purpose of reducing power consumption. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Park and modified them by having the device consist of a dormancy state, operation state, and a low power mode, as Par. 0040 of Zhen). 
	In regards to claim 2, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1, wherein after the main processor switches from the dormancy state to the operation state (Par. 0015 of Zhen discloses the switching of dormancy mode to operation mode; see claim 1 rejection above); the main processor connects to a mobile phone terminal of the user via Bluetooth by the main processor (Par. 0266 of Parker discloses the device can establish a connection with an external device via Bluetooth); transmits the abnormal heart rate data to the mobile phone terminal of the user by the main processor, and provides an abnormal heart rate prompt by the mobile phone terminal (Par. 0348 of Parker discloses an alert is sent to the external device when HR is abnormal); wherein the prompt provided by the mobile phone terminal includes any of mobile phone vibration, ringtones, SMS, custom voice (Par. 0117 of Parker discloses the alert can be a message and 0203 discloses it can be a sound). 
	In regards to claim 3, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 2 wherein after the main processor transmitting the abnormal heart rate to the mobile phone terminal of the user, the main processor switching to the dormancy state (Par. 0015 of Zhen discloses the device will wake when ECG is abnormal and will remain dormant when it is not abnormal and Par. 0024 of Zhen discloses the device will always go to resting/dormancy state when there is not abnormal data to trigger the awake). 
In regards to claim 4, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein the main processor is in the dormancy state and the auxiliary processor is in a lower power state when the heart rate data is being collected (Par. 0023 of Zhen discloses the device can enter a low power mode). 
	In regards to claim 5, the combined teachings of Park and Zhen as applied to claim 1 discloses the method of claim 1 wherein determining the wearing condition of the watch comprises turning on an infrared distance detection sensor to detect whether there is an obstruction (Par. 0003 of Park discloses sensing electrodes on the electronic device and Par. 0079 of Park discloses the device can detect where it is being worn on the user, i.e. the “obstruction” is detected); determining that the watch is not being worn when no obstruction is detected (Par. 0251 of Park discloses the device can take on a dormant mode when it detects there is nothing there, i.e. it is capable of this function); obtaining collected heart rate data when obstruction is detected and comparing the collected heart rate data to a predetermined range of wrist heart rate data of normal people (Par. 0235 of Park discloses comparing collected ECG data, i.e. heart rate data, to a threshold range (see also table 2 in Par. 0334)); determining that the obstruction is the wrist of the user and the watch is being worn by the user when the heart rate data is normal, otherwise the obstruction is other obstructions and the watch is not being worn by the user (Par. 0079 of Park discloses the device can determine where it is being worn on the body, i.e. it can determine if this is a wrist and it discloses that this determination is done based on information obtained from the body). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 
04/05/2021                                                                                                                                                                                                       




/ALLEN PORTER/Primary Examiner, Art Unit 3792